Citation Nr: 9900175	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for fibromyalgia with 
depression, currently evaluated as 40 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1981 
to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
fibromyalgia and assigned a 20 percent rating; and denied 
service connection for bilateral hearing loss and tinnitus.  
The veteran submitted additional evidence and in a November 
1997 rating decision, the RO granted a 40 percent rating for 
the service-connected fibromyalgia with depression.  Service 
connection for bilateral hearing loss and tinnitus remained 
denied.  The veteran continued her appeal.  


REMAND

The veteran testified at a personal hearing before the 
undersigned in September 1998.  She related that records that 
supported her claim for service connection for bilateral 
hearing loss and tinnitus were not in the file.  
Specifically, she noted that she was told by the physician at 
her separation examination that she had some minor hearing 
loss.  However, the examination report was not included in 
the record.  Also, she was treated by Dr. Clauw and an 
associate at Georgetown University Hospital in Washington, 
D.C.  Dr. Clauw had informed her that her hearing loss could 
be a component of her fibromyalgia and he conducted research 
in that field.  Although she submitted some research 
pamphlets given to her by Dr. Clauw, treatment records were 
not presently in the file.  The veteran also related that she 
was seen regularly at the VAMC in Baltimore and that she had 
another appointment in a month.  She had recently been 
diagnosed with Menieres disease but they presently did not 
know the cause of that condition or her hearing loss.  
Finally, she testified that she saw an audiologist in Laurel, 
Maryland sometime after she was discharged from service.  
These records also are not currently in the file.  

The veteran also testified regarding her claim for an 
increased rating for fibromyalgia with depression.  She and 
her representative asserted that the depression was constant; 
therefore, it should be evaluated separately under Diagnostic 
Code 9434.  On that point, the Board notes that if the 
veterans depression is representative of a separate and 
distinct psychiatric entity, it may be possible to establish 
secondary service connection for it.  Further development in 
this matter is necessary.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated her for bilateral hearing loss, 
tinnitus and fibromyalgia with 
depression; obtain copies of all of the 
records from the identified treatment 
sources (that are not already in the 
file), particularly those noted above; 
and associate them with the claims 
folder.  

2.  The RO should ascertain whether the 
service medical records in the veteran's 
claims folder are complete.  If it is 
determined that some reports are 
outstanding (in particular, a separation 
examination report), another attempt 
should be made to secure such documents.  

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
severity of her depressive disorder.  The 
examiner should also provide an opinion 
as to whether the veterans psychiatric 
disability is a distinct entity from the 
fibromyalgia or whether it is just an 
aspect of that disorder.  The claims 
folder must be available to the examiner 
for review before the examination.  A 
complete rationale should be provided for 
any opinion expressed.  

4.  When the development requested above 
is fully completed, the RO should 
readjudicate the claims.  Specifically, 
the RO should decide whether a separate 
award of secondary service connection for 
a psychiatric entity is warranted, and if 
so, assign a separate rating for that 
aspect of the veteran's disability.  If 
the benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is notified.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
